DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art e.g. U.S. Patent Application Publication Number 2017/0323960 A1 to Sato et al. teaches a semiconductor structure (e.g. FIGs. 1,2, TABLE 1), comprising:
a substrate (12,¶ [0054]);
a seed layer (13, ¶ [0062]) on the substrate; and
an epitaxial stack (e.g. 25 and 29, ¶ [0033],[0063],[0077]) on the seed layer, the epitaxial stack comprising:
a first superlattice part (“First multilayer structure buffer region 19”) on the seed layer, wherein the first superlattice part comprises first units repetitively stacked M1 times on the seed layer, and
each of the first units comprises:
a first sub-layer including an Aly1Ga1-y1N layer (y1=0.1, see Examiner-annotated figure below) with a thickness of b1 nanometers (nm) (b1 is not quantified in claim 1 and therefore inherent); and
a second sub-layer on the first sub-layer, the second sub-layer including an Alx1Ga1-x1N layer (x1=0.6, see Examiner-annotated figure below) with a thickness of a1 nanometers (nm) (a1 is not quantified in claim 1 and therefore inherent), wherein y1 (0.1) is less than x1 (0.6); and
a second superlattice part (“Second multilayer structure buffer region 23”) on the first superlattice part, wherein the second superlattice part comprises second units repetitively stacked M2 times on the first superlattice part, and each of the second units comprises:
a third sub-layer including an Aly2Ga1-y2N layer (y2=0.3, see Examiner-annotated figure below) with a thickness of b2 nanometers (nm) (b2 is not quantified in claim 1 and therefore inherent); and
a fourth sub-layer on the third sub-layer, the fourth sub-layer including an Alx2Ga1-x2N (x2=0.8, see Examiner-annotated figure below) layer with a thickness of a2 nanometers (nm) (a2 is not quantified in claim 1 and therefore inherent), wherein y2 (0.3) is less than x2 (0.8),
wherein M1 and M2 are positive integers (inherent), x1, y1 and y2 are greater than 0 and less than 1, x2 is greater than 0 and equal to or less than 1; and
wherein x1 (0.6) is less than x2 (0.8), as discussed previously.

    PNG
    media_image1.png
    610
    747
    media_image1.png
    Greyscale

However, prior art fails to reasonably teach or suggest additionally wherein the first sub-layer is closer to the substrate than the second sub-layer, and the third sub-layer is closer to the substrate than the fourth sub-layer, together with all of the limitations of claim 1 as claimed.  Claims 2-29 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891